Exhibit 10.1
ANTHERA PHARMACEUTICALS, INC.
$25,000,000
 
SALES AGREEMENT
 
April 21, 2016
 
H.C. Wainwright & Co., LLC
430 Park Avenue, 4th Floor
New York, New York 10022


Ladies and Gentlemen:
 
Anthera Pharmaceuticals, Inc. (the “Company”), confirms its agreement (this
“Agreement”) with H.C. Wainwright & Co., LLC (“Wainwright”), as follows:
 
1.           Issuance and Sale of Shares.  The Company agrees that, from time to
time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell through Wainwright, acting as
agent and/or principal, shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”) having an aggregate offering price of up to
$25,000,000.  Notwithstanding anything to the contrary contained herein, the
parties hereto agree that compliance with the limitation set forth in this
Section 1 on the number of Common Stock issued and sold under this Agreement
shall be the sole responsibility of the Company, and Wainwright shall have no
obligation in connection with such compliance.  The issuance and sale of Common
Stock through Wainwright will be effected pursuant to the Registration Statement
(as defined below) filed by the Company and declared effective by the Securities
and Exchange Commission (the “Commission”), although nothing in this Agreement
shall be construed as requiring the Company to use the Registration Statement
(as defined below) to issue the Common Stock.
 
The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-210166), including a base prospectus, relating to certain
securities, including the Common Stock, to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement
specifically relating to the Common Stock available for sale pursuant to this
Agreement (the “Prospectus Supplement”) to the base prospectus included as part
of such registration statement.  The Company has furnished to Wainwright, for
use by Wainwright, copies of the prospectus included as part of such
registration statement, as supplemented by the Prospectus Supplement, relating
to the Common Stock available for sale pursuant to this Agreement.  Except where
the context otherwise requires, such registration statement, as amended when it
became effective, including all documents filed as part thereof or incorporated
by reference therein, and including any information contained in a Prospectus
(as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act or deemed to be a part of such registration
statement pursuant to Rule 430B or 462(b) of the Securities Act, is herein
called the “Registration Statement.”  The base prospectus, including all
documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented by the Prospectus Supplement, in the form
in which such prospectus and/or Prospectus Supplement have most recently been
filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act, together with any “issuer free writing prospectus,” as defined
in Rule 433 of the Securities Act Regulations (“Rule 433”), relating to the
Common Stock available for sale pursuant to this Agreement that (i) is required
to be filed with the Commission by the Company or (ii) is exempt from filing
pursuant to Rule 433(d)(5)(i), in each case in the form filed or required to be
filed with the Commission or, if not required to be filed, in the form retained
in the Company’s records pursuant to Rule 433(g), is herein called the
“Prospectus.” Any reference herein to the Registration Statement, the Prospectus
or any amendment or supplement thereto shall be deemed to refer to and include
the documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to either the Electronic Data Gathering Analysis and Retrieval System
or Interactive Data Electronic Applications (collectively “IDEA”).
 
 
1

--------------------------------------------------------------------------------

 
 
2.   Placements.  Each time that the Company wishes to issue and sell the Common
Stock hereunder (each, a “Placement”), it will notify Wainwright by email notice
(or other method mutually agreed to in writing by the parties) (a “Placement
Notice”) containing the parameters in accordance with which it desires the
Common Stock to be sold, which shall at a minimum include the number of Common
Stock to be issued (the “Placement Shares”), the time period during which sales
are requested to be made, any limitation on the number of Common Stock that may
be sold in any one Trading Day (as defined in Section 3) and any minimum price
below which sales may not be made, a form of which containing such minimum sales
parameters necessary is attached hereto as Schedule 1.  The Placement Notice
shall originate from any of the individuals from the Company set forth on
Schedule 2 (with a copy to each of the other individuals from the Company listed
on such schedule), and shall be addressed to each of the individuals from
Wainwright set forth on Schedule 2, as such Schedule 2 may be amended from time
to time. The Placement Notice shall be effective upon receipt by Wainwright
unless and until (i) in accordance with the notice requirements set forth in
Section 4, Wainwright declines to accept the terms contained therein for any
reason, in its sole discretion, (ii) the entire amount of the Placement Shares
have been sold, (iii) in accordance with the notice requirements set forth in
Section 4, the Company suspends or terminates the Placement Notice, (iv) the
Company issues a subsequent Placement Notice with parameters superseding those
on the earlier dated Placement Notice, or (v) the Agreement has been terminated
under the provisions of Section 11.  The amount of any discount, commission or
other compensation to be paid by the Company to Wainwright in connection with
the sale of the Placement Shares shall be calculated in accordance with the
terms set forth in Schedule 3.  It is expressly acknowledged and agreed that
neither the Company nor Wainwright will have any obligation whatsoever with
respect to a Placement or any Placement Shares unless and until the Company
delivers a Placement Notice to Wainwright and Wainwright does not decline such
Placement Notice pursuant to the terms set forth above, and then only upon the
terms specified therein and herein.  In the event of a conflict between the
terms of this Agreement and the terms of a Placement Notice, the terms of the
Placement Notice will control.
 
 
2

--------------------------------------------------------------------------------

 
 
3.      Sale of Placement Shares by Wainwright.  Subject to the terms and
conditions herein set forth, upon the Company’s issuance of a Placement Notice,
and unless the sale of the Placement Shares described therein has been declined,
suspended, or otherwise terminated in accordance with the terms of this
Agreement, Wainwright, for the period specified in the Placement Notice, will
use its commercially reasonable efforts consistent with its normal trading and
sales practices and applicable state and federal laws, rules and regulations and
the rules of the Nasdaq Stock Market, Inc. (“Nasdaq”) to sell such Placement
Shares up to the amount specified, and otherwise in accordance with the terms of
such Placement Notice.  Wainwright will provide written confirmation to the
Company (including by email correspondence to each of the individuals of the
Company set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) (a “Confirmation of Sale”) no later than the opening of the
Trading Day (as defined below) immediately following the Trading Day on which it
has made sales of Placement Shares hereunder setting forth the number of
Placement Shares sold on such day, the price per share that such Placement
Shares were sold, the compensation payable by the Company to Wainwright pursuant
to Section 2 with respect to such sales, and the Net Proceeds (as defined below)
payable to the Company, with an itemization of the deductions made by Wainwright
(as set forth in Section 5(a)) from the gross proceeds that it receives from
such sales.  Wainwright may sell Placement Shares by sales made directly on
Nasdaq or on any other existing trading market for the Common Stock or, at the
direction of the Company and with the consent of Wainwright, by any other method
permitted by law and described in the “Plan of Distribution” section of the
applicable Prospectus Supplement, including, without limitation, to or through a
market maker or in privately negotiated transactions with the prior consent of
the Company.  The Company acknowledges and agrees that (i) there can be no
assurance that Wainwright will be successful in selling Placement Shares, and
(ii) Wainwright will incur no liability or obligation to the Company or any
other person or entity if it does not sell Placement Shares for any reason other
than a failure by Wainwright to use its commercially reasonable efforts
consistent with its normal trading and sales practices to sell such Placement
Shares as required under this Section 3.  For the purposes hereof, “Trading Day”
means any day on which the Company’s Common Stock is purchased and sold on the
principal market on which the Common Stock is listed or quoted.
 
4.    Suspension of Sales.
 
(a)     The Company or Wainwright may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
party set forth on Schedule 2), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice.  Each of the Parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2 hereto, as such schedule may be amended from
time to time.
  
(b)    Notwithstanding any other provision of this Agreement, during any period
in which the Company is in possession of material non-public information, the
Company and Wainwright agree that (i) no sale of Placement Shares will take
place, (ii) the Company shall not request the sale of any Placement Shares, and
(iii) Wainwright shall not be obligated to sell or offer to sell any Placement
Shares.
 
(c)    If either Wainwright or the Company has reason to believe that the
exemptive provisions set forth in Rule 101(c)(1) of Regulation M under the
Exchange Act are not satisfied with respect to the Common Stock, it shall
promptly notify the other party, and Wainwright may, at its sole discretion,
suspend sales of the Placement Shares under this Agreement.  Wainwright shall
calculate on a weekly basis the average daily trading volume (as defined by
Rule 100 of Regulation M under the Exchange Act) of the Common Stock.
 
 
3

--------------------------------------------------------------------------------

 
 
5.    Settlement.
 
(a)      Settlement of Placement Shares.  Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”).  The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by Wainwright at which such
Placement Shares were sold, after deduction for (i) Wainwright’s commission,
discount or other compensation for such sales payable by the Company pursuant to
Section 2 hereof, (ii) any other amounts due and payable by the Company to
Wainwright hereunder pursuant to Section 7(g) (Expenses) hereof, and (iii) any
transaction fees imposed by any clearing firm, governmental or self-regulatory
organization in respect of such sales.
 
(b)      Delivery of Placement Shares.  On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting Wainwright’s or its designee’s account
(provided Wainwright shall have given the Company written notice of such
designee prior to the Settlement Date) at The Depository Trust Company through
its Deposit and Withdrawal at Custodian System or by such other means of
delivery as may be mutually agreed upon by the parties hereto which in all cases
shall be freely tradeable, transferable, registered shares in good deliverable
form.  On each Settlement Date, Wainwright will deliver the related Net Proceeds
in same day funds to an account designated by the Company on, or prior to, the
Settlement Date.  The Company agrees that if the Company, or its transfer agent
(if applicable), defaults in its obligation to deliver duly authorized Placement
Shares on a Settlement Date, the Company agrees that in addition to and in no
way limiting the rights and obligations set forth in
Section 9(a) (Indemnification and Contribution) hereto, it will (i) hold
Wainwright harmless against any loss, claim, damage, or expense (including
reasonable legal fees and expenses), as incurred, arising out of or in
connection with such default by the Company and (ii) pay to Wainwright any
commission, discount, or other compensation to which it would otherwise have
been entitled absent such default.
 
6.     Representations and Warranties of the Company.  The Company represents
and warrants to, and agrees with, Wainwright that as of the date of this
Agreement and as of each Applicable Time (as defined in Section 20 (a)):
 
(a)      Compliance with Registration Requirements. The Registration Statement
and any Rule 462(b) Registration Statement have been declared effective by the
Commission under the Securities Act.  The Company has, to its knowledge,
complied to the Commission’s satisfaction with all requests of the Commission
for additional or supplemental information.  No stop order suspending the
effectiveness of the Registration Statement or any Rule 462(b) Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the best knowledge of the Company, are contemplated or
threatened by the Commission.  The Company meets the requirements for use of
Form S-3 under the Securities Act.  The aggregate market value of the Company’s
voting and non-voting common equity held by non-affiliates of the Company was at
least $75 million within 60 days prior to the date of filing the Registration
Statement.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)      No Misstatement or Omission.  The Prospectus when filed complied and,
as amended or supplemented, if applicable, will comply in all material respects
with the Securities Act.  Each of the Registration Statement, any
Rule 462(b) Registration Statement and any post-effective amendment thereto, at
the time it became effective, complied and, as of each of the Settlement Dates,
if any, will comply in all material respects with the Securities Act and did not
and, as of each of the Settlement Dates, if any, will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. The
Prospectus, as amended or supplemented, as of its date, did not and, as of each
of the Settlement Dates, if any, will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The representations and warranties set forth in the two
immediately preceding sentences do not apply to statements in or omissions from
the Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, made in reliance upon and in conformity with information
relating to Wainwright furnished to the Company in writing by Wainwright
expressly for use therein.  There are no contracts or other documents required
to be described in the Prospectus or to be filed as exhibits to the Registration
Statement which have not been described or filed as required.
 
(c)      Offering Materials Furnished to Wainwright. The Company has delivered
to Wainwright one complete copy of the Registration Statement and a copy of each
consent and certificate of experts filed as a part thereof, and conformed copies
of the Registration Statement (without exhibits) and the Prospectus, as amended
or supplemented, in such quantities and at such places as Wainwright has
reasonably requested.
 
(d)      Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the completion of Wainwright’s
distribution of the Common Stock available for sale pursuant to this Agreement,
any offering material in connection with the offering and sale of the Common
Stock available for sale pursuant to this Agreement other than the Prospectus or
the Registration Statement.
  
(e)     The Sales Agreement. This Agreement has been duly authorized, executed
and delivered by, and is a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as rights to indemnification
hereunder may be limited by applicable law and except as the enforcement hereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.
 
(f)      Authorization of the Common Stock. The Common Stock to be sold by
Wainwright under this Agreement, acting as agent and/or principal for the
Company, have been duly authorized for issuance and sale pursuant to this
Agreement and, when issued and delivered by the Company to Wainwright pursuant
to the terms and conditions of this Agreement, will be validly issued, fully
paid and nonassessable.
 
(g)      No Applicable Registration or Other Similar Rights. There are no
persons with registration or other similar rights to have any equity or debt
securities registered for sale under the Registration Statement or included in
the offering contemplated by this Agreement, except for such rights as have been
duly waived.
 
(h)      No Material Adverse Change.  Except as otherwise disclosed in the
Prospectus, subsequent to the respective dates as of which information is given
in the Prospectus: (i) there has been no material adverse change, or any
development that could reasonably be expected to result in a material adverse
change, in the condition, financial or otherwise, or in the earnings, business,
operations or prospects, whether or not arising from transactions in the
ordinary course of business, of the Company and its subsidiaries, considered as
one entity (any such change is called a “Material Adverse Change”); (ii) the
Company and its subsidiaries, considered as one entity, have not incurred any
material liability or obligation, indirect, direct or contingent, not in the
ordinary course of business nor entered into any material transaction or
agreement not in the ordinary course of business: and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for regular quarterly dividends publicly announced by the Company or
dividends paid to the Company or other subsidiaries, any of its subsidiaries on
any class of capital stock or repurchase or redemption by the Company or any of
its subsidiaries of any class of capital stock.
 
 
5

--------------------------------------------------------------------------------

 
 
(i)       Independent Accountants.  Deloitte & Touche LLP, who have expressed
their opinion with respect to the financial statements (which term as used in
this Agreement includes the related notes thereto) and supporting schedules
filed with the Commission or incorporated by reference as a part of the
Registration Statement and included in the Prospectus, is an independent
registered public accounting firm as required by the Securities Act and the
Exchange Act.
 
(j)       Preparation of the Financial Statements. The financial statements
filed with the Commission as a part of or incorporated within the Registration
Statement and included in the Prospectus present fairly in all material respects
the consolidated financial position of the Company and its subsidiaries as of
and at the dates indicated and the results of their operations and cash flows
for the periods specified.  The supporting schedules included in or incorporated
in the Registration Statement present fairly in all material respects the
information required to be stated therein.  Such financial statements and
supporting schedules have been prepared in conformity with generally accepted
accounting principles as applied in the United States applied on a consistent
basis throughout the periods involved, except as may be expressly stated in the
related notes thereto.  No other financial statements or supporting schedules
are required to be included in or incorporated in the Registration Statement. 
The financial data set forth or incorporated in the Prospectus under the caption
“Ratio of Earnings to Fixed Charges” fairly presents in all material respects
the information set forth therein on a basis consistent with that of the audited
financial statements contained, incorporated or deemed to be incorporated in the
Registration Statement.
 
(k)      Incorporation and Good Standing of the Company and its Subsidiaries.
The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the State of Delaware and has corporate power
and authority to own, lease and operate its properties and to conduct its
business as described in the Prospectus and to enter into and perform its
obligations under this Agreement. TRX Services Limited is the Company’s only
significant subsidiary (as defined in Rule 1-02 (w) of Regulation S-X of the
Exchange Act) (the “Significant Subsidiary”).  The Significant Subsidiary has
been duly organized and is validly existing as a corporation in good standing
under the laws of the jurisdiction of its organization and has the requisite
power and authority to own, lease and operate its properties and to conduct its
business as described in the Prospectus.  Each of the Company and the
Significant Subsidiary is duly qualified as a foreign corporation or foreign
partnership to transact business and is in good standing in the State of
California and each other jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except for such jurisdictions (other than the State of California)
where the failure to so qualify or to be in good standing would not,
individually or in the aggregate, result in a Material Adverse Change.  Except
as described in the Prospectus, all of the issued and outstanding equity
interests of the Significant Subsidiary have been duly authorized and validly
issued, are fully paid and nonassessable and are owned by the Company free and
clear of any security interest, mortgage, pledge, lien, encumbrance or claim. 
The Company does not own or control, directly or indirectly, any corporation,
association or other entity other than the subsidiaries listed in Exhibit 21.1
to the Company’s Annual Report on Form 10-K for the most recently ended fiscal
year and other than (i) those subsidiaries not required to be listed on
Exhibit 21.1 by Item 601 of Regulation S-K under the Exchange Act and (ii) those
subsidiaries formed since the last day of the most recently ended fiscal year.
 
 
6

--------------------------------------------------------------------------------

 
 
(l)       Capital Stock Matters. The Common Stock conforms in all material
respects to the description thereof contained in the Prospectus.  All of the
issued and outstanding shares of Common Stock have been duly authorized and
validly issued, are fully paid and nonassessable and have been issued in
compliance with federal and state securities laws.  None of the outstanding
shares of Common Stock were issued in violation of any preemptive rights, rights
of first refusal or other similar rights to subscribe for or purchase securities
of the Company.  There are no authorized or outstanding options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable for,
any capital stock of the Company or any of its subsidiaries other than those
accurately described in all material respects in the Prospectus.  The
description of the Company’s stock option, stock bonus and other stock plans or
arrangements, and the options or other rights granted thereunder, set forth in
the Prospectus accurately and fairly presents in all material respects the
information required to be shown with respect to such plans, arrangements,
options and rights.
  
(m)     Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required.  Neither the Company nor any of its subsidiaries is in
violation of its charter or by-laws or is in default (or, with the giving of
notice or lapse of time, would be in default) (“Default”) under any indenture,
mortgage, loan or credit agreement, note, contract, franchise, lease or other
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of the property or assets
of the Company or any of its subsidiaries is subject (each, an “Existing
Instrument”), except for such Defaults as would not, individually or in the
aggregate, result in a Material Adverse Change.  The Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby and by the Prospectus (i) have been duly authorized by all
necessary corporate action and will not result in any violation of the
provisions of the charter or by-laws of the Company or any subsidiary, (ii) will
not conflict with or constitute a breach of, or Default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries pursuant to, or require the
consent of any other party to, any Existing Instrument, except for such
conflicts, breaches, Defaults, liens, charges or encumbrances as would not,
individually or in the aggregate, result in a Material Adverse Change and
(iii) will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or any subsidiary
except for such violations as would not, individually or in the aggregate,
result in a Material Adverse Change.  No consent, approval, authorization or
other order of, or registration or filing with, any court or other governmental
or regulatory authority or agency, is required for the Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby and by the Prospectus, except such as have been obtained or
made by the Company and are in full force and effect under the Securities Act,
applicable state securities or blue sky laws and from the Financial Industry
Regulatory Authority (“FINRA”).
 
 
7

--------------------------------------------------------------------------------

 
 
(n)    No Material Actions or Proceedings.  Except as disclosed in the
Prospectus, there are no legal or governmental actions, suits or proceedings
pending or, to the best of the Company’s knowledge, threatened (i) against or
affecting the Company or any of its subsidiaries, (ii) which has as the subject
thereof any officer or director of, or property owned or leased by, the Company
or any of its subsidiaries or (iii) relating to environmental or discrimination
matters, where in any such case (A) there is a reasonable possibility that such
action, suit or proceeding might be determined adversely to the Company or such
subsidiary and (B) any such action, suit or proceeding, if so determined
adversely, would reasonably be expected to result in a Material Adverse Change
or adversely affect the consummation of the transactions contemplated by this
Agreement.  No material labor dispute with the employees of the Company or any
of its subsidiaries exists or, to the best of the Company’s knowledge, is
threatened or imminent.
 
(o)    All Necessary Permits, etc.  The Company and each subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses, other than those the failure to possess or
own would not result in a Material Adverse Change, and neither the Company nor
any subsidiary has received any notice of proceedings relating to the revocation
or modification of, or non-compliance with, any such certificate, authorization
or permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, could result in a Material Adverse Change.
  
(p)    Tax Law Compliance.  The Company and its consolidated subsidiaries have
filed all necessary federal, state and foreign income, property and franchise
tax returns and have paid all taxes required to be paid by any of them and, if
due and payable, any related or similar assessment, fine or penalty levied
against any of them except as may be being contested in good faith and by
appropriate proceedings.  The Company has made adequate charges, accruals and
reserves in the applicable financial statements referred to in Section 1
(i) above in respect of all federal, state and foreign income, property and
franchise taxes for all periods as to which the tax liability of the Company or
any of its consolidated subsidiaries has not been finally determined.
 
(q)    Company Not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”).  The Company is not, and after receipt of payment for
the Common Stock will not be, an “investment company” within the meaning of
Investment Company Act and will conduct its business in a manner so that it will
not become subject to the Investment Company Act.
 
(r)     Insurance.  Except as otherwise described in the Prospectus, each of the
Company and its subsidiaries are insured by insurers of recognized financial
responsibility with policies in such amounts and with such deductibles and
covering such risks as are generally deemed prudent and customary for the
business for which it is engaged including, but not limited to, policies
covering real and personal property owned or leased by the Company and its
subsidiaries against theft, damage, destruction, acts of vandalism and
earthquakes.  The Company has no reason to believe that it or any subsidiary
will not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Change.
 
(s)    No Price Stabilization or Manipulation.  The Company has not taken and
will not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Common Stock.
 
 
8

--------------------------------------------------------------------------------

 
 
(t)     Related Party Transactions.  There are no business relationships or
related-party transactions involving the Company or any subsidiary or any other
person required to be described in the Prospectus which have not been described
as required.
 
(u)    Exchange Act Compliance.  The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act, and, when read together with the
other information in the Prospectus, at each Settlement Date, will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
 
(v)    No Unlawful Contributions or Other Payments.  Neither the Company nor any
of its subsidiaries nor, to the best of the Company’s knowledge, any employee or
agent of the Company or any subsidiary, has made any contribution or other
payment to any official of, or candidate for, any federal, state or foreign
office in violation of any law or of the character required to be disclosed in
the Prospectus.
 
(w)   Company’s Accounting System.  The Company maintains a system of accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles as
applied in the United States and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.
 
(x)    Compliance with Environmental Laws. Except as otherwise described in the
Prospectus, and except as would not, individually or in the aggregate, result in
a Material Adverse Change (i) neither the Company nor any of its subsidiaries is
in violation of any federal, state, local or foreign law or regulation relating
to pollution or protection of human health or the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) or wildlife, including without limitation, laws and
regulations relating to emissions, discharges, releases or threatened releases
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum and petroleum products (collectively, “Materials of
Environmental Concern”), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Materials of Environment Concern (collectively, “Environmental Laws”), which
violation includes, but is not limited to, noncompliance with any permits or
other governmental authorizations required for the operation of the business of
the Company or its subsidiaries under applicable Environmental Laws, or
noncompliance with the terms and conditions thereof, nor has the Company or any
of its subsidiaries received any written communication, whether from a
governmental authority, citizens group, employee or otherwise, that alleges that
the Company or any of its subsidiaries is in violation of any Environmental Law;
(ii) there is no claim, action or cause of action filed with a court or
governmental authority, no investigation with respect to which the Company has
received written notice, and no written notice by any person or entity alleging
potential liability for investigatory costs, cleanup costs, governmental
responses costs, natural resources damages, property damages, personal injuries,
attorneys’ fees or penalties arising out of, based on or resulting from the
presence, or release into the environment, of any Material of Environmental
Concern at any location owned, leased or operated by the Company or any of its
subsidiaries, now or in the past (collectively, “Environmental Claims”), pending
or, to the best of the Company’s knowledge, threatened against the Company or
any of its subsidiaries or any person or entity whose liability for any
Environmental Claim the Company or any of its subsidiaries has retained or
assumed either contractually or by operation of law; and (iii) to the best of
the Company’s knowledge, there are no past or present actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the release, emission, discharge, presence or disposal of any Material of
Environmental Concern, that reasonably could result in a violation of any
Environmental Law or form the basis of a potential Environmental Claim against
the Company or any of its subsidiaries or against any person or entity whose
liability for any Environmental Claim the Company or any of its subsidiaries has
retained or assumed either contractually or by operation of law.
 
 
9

--------------------------------------------------------------------------------

 
  
(y)    Intellectual Property.  The Company and its subsidiaries own or possess
the valid right to use all (i) valid and enforceable patents, patent
applications, trademarks, trademark registrations, service marks, service mark
registrations, Internet domain name registrations, copyrights, copyright
registrations, licenses, trade secret rights (“Intellectual Property Rights”)
and (ii) inventions, software, works of authorships, trade marks, service marks,
trade names, databases, formulae, know how, Internet domain names and other
intellectual property (including trade secrets and other unpatented and/or
unpatentable proprietary confidential information, systems, or procedures)
(collectively, “Intellectual Property Assets”) necessary to conduct their
respective businesses as currently conducted, and as proposed to be conducted
and described in the Prospectus.  The Company and its subsidiaries have not
received any opinion from their legal counsel concluding that any activities of
their respective businesses infringe, misappropriate, or otherwise violate,
valid and enforceable Intellectual Property Rights of any other person, and have
not received written notice of any challenge, which is to their knowledge still
pending, by any other person to the rights of the Company and its subsidiaries
with respect to any Intellectual Property Rights or Intellectual Property Assets
owned or used by the Company or its subsidiaries.  To the knowledge of the
Company, the Company and its subsidiaries’ respective businesses as now
conducted do not give rise to any infringement of, any misappropriation of, or
other violation of, any valid and enforceable Intellectual Property Rights of
any other person.  All licenses for the use of the Intellectual Property Rights
described in the Prospectus are valid, binding upon, and enforceable by or
against the parties thereto in accordance to its terms.  The Company has
complied in all material respects with, and is not in breach nor has received
any asserted or threatened claim of breach of any Intellectual Property license,
and the Company has no knowledge of any breach or anticipated breach by any
other person to any Intellectual Property license.  Except as described in the
Prospectus, no claim has been made against the Company alleging the infringement
by the Company of any patent, trademark, service mark, trade name, copyright,
trade secret, license in or other intellectual property right or franchise right
of any person.  The Company has taken all reasonable steps to protect, maintain
and safeguard its Intellectual Property Rights, including the execution of
appropriate nondisclosure and confidentiality agreements.  The consummation of
the transactions contemplated by this Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company’s right to own, use,
or hold for use any of the Intellectual Property Rights as owned, used or held
for use in the conduct of the business as currently conducted.
 
 
10

--------------------------------------------------------------------------------

 
 
(z)     Regulatory Authorizations.  Except as disclosed in the Prospectus, each
of the Company and its Subsidiaries possesses all certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct its business (including without limitation,
applications for marketing approval, manufacture, distribution, promotion,
testing, use, or sale of any product candidates) as disclosed in the Prospectus,
except where the failure to possess such certificates, authorizations and
permits would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; and the Company has not received and is
otherwise not aware of any notices, correspondence or other communications from
any regulatory agency or subdivision thereof, relating to the revocation or
modification of, non-compliance with, or failure to obtain, any such
certificate, authorization or permit which, if the subject of an unfavorable
decision, ruling or finding, would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
  
(aa)         Conduct of Clinical Trials.  All clinical studies conducted by or
on behalf of the Company or any Subsidiary that are material to the Company and
the Subsidiaries, taken as a whole, are described in the Prospectus.  To the
Company’s knowledge, after reasonable inquiry, the clinical studies conducted by
or on behalf of the Company or any Subsidiary that are described in the
Prospectus or the results of which are referred to in the Prospectus were and,
if still ongoing, are being conducted in material compliance with all laws and
regulations applicable thereto in the jurisdictions in which they are being
conducted and with all laws and regulations applicable to clinical studies from
which data will be submitted to support marketing approval.  The descriptions in
the Prospectus of the results of such studies are accurate and complete in all
material respects and fairly present the data derived from such studies, and the
Company has no knowledge of any large well-controlled clinical study, the
aggregate results of which are inconsistent with or otherwise call into question
the results of any clinical study conducted by or on behalf of the Company or
any Subsidiary that are described in the Prospectus or the results of which are
referred to in the Prospectus. Except as disclosed in the Prospectus, the
Company has not received any written notices or statements from the United
States Food and Drug Administration (the “FDA”), the European Medicines Agency
(“EMEA”) or any other governmental agency or authority imposing, requiring,
requesting or suggesting a clinical hold, termination, suspension or material
modification for or of any clinical studies that are described in the Prospectus
or the results of which are referred to in the Prospectus.
 
(bb)         Brokers.  There is no broker, finder or other party that is
entitled to receive from the Company any brokerage or finder’s fee or other fee
or commission as a result of any transactions contemplated by this Agreement
other than as disclosed in the Prospectus.
 
(cc)         No Outstanding Loans or Other Indebtedness.  Except as described in
the Prospectus, there are no outstanding loans, advances (except normal advances
for business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of the members of any of them.
 
(dd)         No Reliance.  The Company has not relied upon Wainwright or legal
counsel for Wainwright for any legal, tax or accounting advice in connection
with the offering and sale of the Placement Shares.
 
(ee)         Wainwright Purchases.  The Company acknowledges and agrees that
Wainwright has informed the Company that Wainwright may, to the extent permitted
under the Securities Act and the Exchange Act, purchase and sell shares of
Common Stock for its own account while this Agreement is in effect.
 
 
11

--------------------------------------------------------------------------------

 
 
(ff)          Compliance with Certain Laws, Rules, Procedures, Etc.  Except as
disclosed in the Prospectus, to the Company’s knowledge, the preclinical and
clinical testing, application for marketing approval of, manufacture,
distribution, promotion and sale of the products and potential products of the
Company or any Subsidiary is in compliance, in all material respects, with all
laws, rules and regulations applicable to such activities, including without
limitation applicable good laboratory practices, good clinical practices and
good manufacturing practices, except for such non-compliance as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The descriptions of the results of such tests and trials
contained in the Prospectus are accurate in all material respects. Except to the
extent disclosed in the Prospectus, the Company has not received notice of
adverse finding, warning letter or clinical hold notice from the FDA or any
non-U.S. counterpart of any of the foregoing, or any untitled letter or other
correspondence or notice from the FDA or any other governmental authority or
agency or any institutional or ethical review board alleging or asserting
noncompliance with any law, rule or regulation applicable in any jurisdiction,
except notices, letters, and correspondences and non-U.S. counterparts thereof
alleging or asserting such noncompliance as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
disclosed in the Prospectus, neither the Company nor any Subsidiary has, either
voluntarily or involuntarily, initiated, conducted or issued, or caused to be
initiated, conducted or issued, any recall, field correction, market withdrawal
or replacement, safety alert, warning, “dear doctor” letter, investigator
notice, or other notice or action relating to an alleged or potential lack of
safety or efficacy of any product or potential product of the Company or any
Subsidiary, any alleged product defect of any product or potential product of
the Company or the Subsidiary, or any violation of any material applicable law,
rule, regulation or any clinical trial or marketing license, approval, permit or
authorization for any product or potential product of the Company or any
Subsidiary, and the Company is not aware of any facts or information that would
cause it to initiate any such notice or action and has no knowledge or reason to
believe that the FDA, the EMEA or any other governmental agency or authority or
any institutional or ethical review board or other non-governmental authority
intends to impose, require, request or suggest such notice or action. The
pre-clinical or clinical studies, tests, investigations, and trials conducted by
or on behalf of the Company or any Subsidiary that are described in the
Prospectus were and, if still in progress, are being, conducted in compliance
with all applicable U.S. and foreign statutes, rules, regulations, orders, or
other laws, and, for any data to be submitted to the FDA pursuant to such
studies, all applicable Good Laboratory Practices and Good Clinical Practices in
all material respects. The descriptions of the pre-clinical or clinical studies,
tests, investigations, and trials, including the related results and regulatory
status thereof, contained in the Prospectus are accurate in all material
respects. The Company has not received and is otherwise not aware of any
notices, correspondence or other communication from the FDA or other
governmental regulatory agency or subdivision thereof, or any institutional or
ethical review boards, asserting non-compliance with any applicable statutes,
rules, regulations, orders, or other laws, or requiring or requesting the
termination, suspension or modification of any preclinical or clinical studies,
tests, investigations, or trials conducted by, or on behalf of, the Company or
any Subsidiary or in which the Company or any Subsidiary has participated.
 
 
12

--------------------------------------------------------------------------------

 
 
(gg)         Absence of Certain Developments.  Except as disclosed in the
Prospectus, the Company has not received any written notices or statements from
the FDA, the EMEA or any other governmental agency, and otherwise has no
knowledge or reason to believe, that (i) any new drug application or marketing
authorization application for any product or potential product of the Company or
the Subsidiary is or has been rejected or determined to be non-approvable or
conditionally approvable; (ii) a delay in time for review and/or approval of a
marketing authorization application or marketing approval application in any
other jurisdiction for any product or potential product of the Company or the
Subsidiary is or may be required, requested or being implemented; (iii) one or
more clinical studies for any product or potential product of the Company or the
Subsidiary shall or may be requested or required in addition to the clinical
studies described in the Prospectus as a precondition to or condition of
issuance or maintenance of a marketing approval for such product or potential
product; (iv) any license, approval, permit or authorization to conduct any
clinical trial of or market any product or potential product of the Company or
the Subsidiary has been, will be or may be suspended, revoked, modified or
limited, except in the cases of clauses (i), (ii), (iii) and (iv) where such
rejections, determinations, delays, requests, suspensions, revocations,
modifications or limitations would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  Any certificate
signed by an officer of the Company and delivered to Wainwright or to counsel
for Wainwright shall be deemed to be a representation and warranty by the
Company to Wainwright as to the matters set forth therein.  The Company
acknowledges that Wainwright and, for purposes of the opinions to be delivered
pursuant to Section 7 hereof, counsel to the Company and counsel to Wainwright,
will rely upon the accuracy and truthfulness of the foregoing representations
and hereby consents to such reliance.
 
7.             Covenants of the Company.  The Company covenants and agrees with
Wainwright that:
 
(a)         Registration Statement Amendments.  After the date of this Agreement
and during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Wainwright under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify Wainwright promptly of the time
when any subsequent amendment to the Registration Statement, other than
documents incorporated by reference, has been filed with the Commission and/or
has become effective or any subsequent supplement to the Prospectus has been
filed and of any request by the Commission for any amendment or supplement to
the Registration Statement or Prospectus or for additional information, (ii) the
Company will prepare and file with the Commission, promptly upon Wainwright’s
request, any amendments or supplements to the Registration Statement or
Prospectus that, in Wainwright’s reasonable opinion, may be necessary or
advisable in connection with the distribution of the Placement Shares by
Wainwright (provided, however, that the failure of Wainwright to make such
request shall not relieve the Company of any obligation or liability hereunder,
or affect Wainwright’s right to rely on the representations and warranties made
by the Company in this Agreement); (iii) the Company will not file any amendment
or supplement to the Registration Statement or Prospectus, other than documents
incorporated by reference, relating to the Placement Shares or a security
convertible into the Placement Shares unless a copy thereof has been submitted
to Wainwright within a reasonable period of time before the filing and
Wainwright has not reasonably objected thereto (provided, however, that the
failure of Wainwright to make such objection shall not relieve the Company of
any obligation or liability hereunder, or affect Wainwright’s right to rely on
the representations and warranties made by the Company in this Agreement) and
the Company will furnish to Wainwright at the time of filing thereof a copy of
any document that upon filing is deemed to be incorporated by reference into the
Registration Statement or Prospectus, except for those documents available via
IDEA; and (iv) the Company will cause each amendment or supplement to the
Prospectus, other than documents incorporated by reference, to be filed with the
Commission as required pursuant to the applicable paragraph of Rule 424(b) of
the Securities Act.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)         Notice of Commission Stop Orders.  The Company will advise
Wainwright, promptly after it receives notice or obtains knowledge thereof, of
the issuance or threatened issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement, of the suspension of
the qualification of the Placement Shares for offering or sale in any
jurisdiction, or of the initiation or threatening of any proceeding for any such
purpose; and it will promptly use its commercially reasonable efforts to prevent
the issuance of any stop order or to obtain its withdrawal if such a stop order
should be issued.
 
(c)         Delivery of Prospectus; Subsequent Changes.  During any period in
which a Prospectus relating to the Placement Shares is required to be delivered
by Wainwright under the Securities Act with respect to a pending sale of the
Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will
comply with all requirements imposed upon it by the Securities Act, as from time
to time in force, and to file on or before their respective due dates all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Sections 13(a), 13(c), 14,
15(d) or any other provision of or under the Exchange Act.  If during such
period any event occurs as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances then existing, not misleading, or if during such period it is
necessary to amend or supplement the Registration Statement or Prospectus to
comply with the Securities Act, the Company will promptly notify Wainwright to
suspend the offering of Placement Shares during such period and the Company will
promptly amend or supplement the Registration Statement or Prospectus (at the
expense of the Company) so as to correct such statement or omission or effect
such compliance.
 
(d)        Listing of Placement Shares.  During any period in which the
Prospectus relating to the Placement Shares is required to be delivered by
Wainwright under the Securities Act with respect to a pending sale of the
Placement Shares (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will use
its commercially reasonable efforts to cause the Placement Shares to be listed
on Nasdaq and to qualify the Placement Shares for sale under the securities laws
of such jurisdictions as Wainwright reasonably designates and to continue such
qualifications in effect so long as required for the distribution of the
Placement Shares; provided, however, that the Company shall not be required in
connection therewith to qualify as a foreign corporation or dealer in securities
or file a general consent to service of process in any jurisdiction.
 
(e)         Delivery of Registration Statement and Prospectus.  The Company will
furnish to Wainwright and its counsel (at the expense of the Company) copies of
the Registration Statement, the Prospectus (including all documents incorporated
by reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as Wainwright
may from time to time reasonably request and, at Wainwright’s request, will also
furnish copies of the Prospectus to each exchange or market on which sales of
the Placement Shares may be made; provided, however, that the Company shall not
be required to furnish any document (other than the Prospectus) to Wainwright to
the extent such document is available on IDEA.
 
(f)          Earnings Statement.  The Company will make generally available to
its security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) and Rule 158 of the Securities Act.
 
 
14

--------------------------------------------------------------------------------

 
 
(g)         Expenses.  The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay the following expenses all
incident to the performance of its obligations hereunder, including, but not
limited to, expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Placement Shares, (iii) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(d) of this Agreement, including filing fees (provided, however, that
any fees or disbursements of counsel for Wainwright in connection therewith
shall be paid by Wainwright except as set forth in (vii) below), (iv) the
printing and delivery to Wainwright of copies of the Prospectus and any
amendments or supplements thereto, and of this Agreement, (v) the fees and
expenses incurred in connection with the listing or qualification of the
Placement Shares for trading on Nasdaq, (vi) filing fees and expenses, if any,
of the Commission and the FINRA Corporate Financing Department and (vii) the
fees and disbursements of Wainwright’s counsel, in an amount not to exceed
$30,000.
 
(h)         Use of Proceeds.  The Company will use the Net Proceeds as described
in the Prospectus in the section entitled “Use of Proceeds.”
 
(i)          Notice of Other Sales.  During the pendency of any Placement Notice
given hereunder, and for 5 trading days following the termination of any
Placement Notice given hereunder, the Company shall provide Wainwright notice as
promptly as reasonably possible before it offers to sell, contracts to sell,
sells, grants any option to sell or otherwise disposes of any shares of Common
Stock (other than Placement Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire Common Stock; provided, that such
notice shall not be required in connection with the (i) issuance, grant or sale
of Common Stock, options to purchase shares of Common Stock or Common Stock
issuable upon the exercise of options or other equity awards pursuant to the any
stock option, stock bonus or other stock plan or arrangement described in the
Prospectus, (ii) the issuance of securities in connection with an acquisition,
merger or sale or purchase of assets or (iii) the issuance or sale of Common
Stock pursuant to any dividend reinvestment plan that the Company may adopt from
time to time provided the implementation of such is disclosed to Wainwright in
advance or (iv) any shares of common stock issuable upon the exchange,
conversion or redemption of securities or the exercise of warrants, options or
other rights in effect or outstanding.
 
(j)          Change of Circumstances.  The Company will, at any time during a
fiscal quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise Wainwright promptly after it shall have received notice
or obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document provided to Wainwright pursuant to this Agreement.
  
(k)         Due Diligence Cooperation.  The Company will cooperate with any
reasonable due diligence review conducted by Wainwright or its agents in
connection with the transactions contemplated hereby, including, without
limitation, providing information and making available documents and senior
corporate officers, during regular business hours and at the Company’s principal
offices, as Wainwright may reasonably request.
 
 
15

--------------------------------------------------------------------------------

 
 
(l)          Required Filings Relating to Placement of Placement Shares.  The
Company agrees that on such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (each and every
filing under Rule 424(b), a “Filing Date”), which prospectus supplement will set
forth, within the relevant period, the amount of Placement Shares sold through
Wainwright, the Net Proceeds to the Company and the compensation payable by the
Company to Wainwright with respect to such Placement Shares (provided that the
Company may satisfy its obligations under this Section 7(l)(i) by effecting a
filing in accordance with the Exchange Act with respect to such information,
provided further, however, that, if required by any subsequent change in
Commission policy or by Commission request, the Company shall disclose such
amount of Placement Shares sold through Wainwright, the Net Proceeds to the
Company and the compensation payable by the Company to Wainwright with respect
to such Placement Shares by means of a Current Report on Form 8-K or a
prospectus supplement) and (ii) deliver such number of copies of each such
prospectus supplement to each exchange or market on which such sales were
effected as may be required by the rules or regulations of such exchange or
market.  In the event that any sales are made pursuant to this Agreement which
are not made in “at the market” offerings as defined in Rule 415 under the
Securities Act, including, without limitation, any Placement that is other than
sales made directly on Nasdaq or on any other existing trading market for the
Common Stock, the Company shall file a prospectus supplement describing the
terms of the transaction, the amount of Placement Shares sold, the price
thereof, the Net Proceeds to the Company, the compensation payable by the
Company to Wainwright and such other information as may be required pursuant to
Rule 424, within the time required by Rule 424.
 
(m)        Representation Dates; Certificate.  On or prior to the First Delivery
Date and each time the Company (i) amends or supplements the Registration
Statement or the Prospectus relating to the Placement Shares (other than a
prospectus supplement filed in accordance with Section 7(l) of this Agreement)
by means of a post-effective amendment, sticker, or supplement but not by means
of incorporation of document(s) by reference to the Registration Statement or
the Prospectus relating to the Placement Shares; (ii) files an annual report on
Form 10-K under the Exchange Act; (iii) if required by Wainwright, files its
quarterly reports on Form 10-Q under the Exchange Act; or (iv) files a report on
Form 8-K containing amended financial information (other than an earnings
release) under the Exchange Act (each date of filing of one or more of the
documents referred to in clauses (i) through (iv) shall be a “Representation
Date”); the Company shall furnish Wainwright with a certificate, in the form
attached hereto as Exhibit 7(m) within three (3) Trading Days of any
Representation Date if requested by Wainwright.  The requirement to provide a
certificate under this Section 7(m) shall be waived for any Representation Date
occurring at a time at which no Placement Notice is pending, which waiver shall
continue until the earlier to occur of the date the Company delivers a Placement
Notice hereunder (which for such calendar quarter shall be considered a
Representation Date) and the next occurring Representation Date; provided,
however, that such waiver shall not apply for any Representation Date on which
the Company files its annual report on Form 10-K.  Notwithstanding the
foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide Wainwright with a certificate under this Section 7(m), then before
the Company delivers the Placement Notice or Wainwright sells any Placement
Shares, the Company shall provide Wainwright with a certificate, in the form
attached hereto as Exhibit 7(m), dated the date of the Placement Notice.
 
 
16

--------------------------------------------------------------------------------

 
 
(n)         Legal Opinion.  On or prior to the First Delivery Date and within
three (3) Trading Days of each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m) for which no waiver is applicable, the Company shall cause to be
furnished to Wainwright a written opinion of Goodwin Procter LLP (“Company
Counsel”), or other counsel satisfactory to Wainwright, in form and substance
satisfactory to Wainwright and its counsel, dated the date that the opinion is
required to be delivered, substantially similar to the form attached hereto as
Exhibit 7(n)(i) and Exhibit 7(n)(ii), respectively, modified, as necessary, to
relate to the Registration Statement and the Prospectus as then amended or
supplemented; provided, however, that in lieu of such opinions for subsequent
Representation Dates, counsel may furnish Wainwright with a letter (a “Reliance
Letter”) to the effect that Wainwright may rely on a prior opinion delivered
under this Section 7(n) to the same extent as if it were dated the date of such
letter (except that statements in such prior opinion shall be deemed to relate
to the Registration Statement and the Prospectus as amended or supplemented at
such Representation Date).
 
(o)         Comfort Letter.  On or prior to the First Delivery Date and within
three (3) Trading Days of each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m) for which no waiver is applicable, the Company shall cause its
independent accountants to furnish Wainwright letters (the “Comfort Letters”),
dated the date of the Comfort Letter is delivered, in form and substance
satisfactory to Wainwright, (i) confirming that they are an independent
registered public accounting firm within the meaning of the Securities Act and
the PCAOB, (ii) stating, as of such date, the conclusions and findings of such
firm with respect to the financial information and other matters ordinarily
covered by accountants’ “comfort letters” to Wainwright in connection with
registered public offerings (the first such letter, the “Initial Comfort
Letter”) and (iii) updating the Initial Comfort Letter with any information that
would have been included in the Initial Comfort Letter had it been given on such
date and modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.
 
(p)        Market Activities.  The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Common Stock or (ii) sell, bid for, or purchase the Common Stock to be issued
and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Common Stock other than Wainwright; provided,
however, that the Company may bid for and purchase shares of its common stock in
accordance with Rule 10b-18 under the Exchange Act.
 
(q)         Insurance.  The Company and its Subsidiaries shall maintain, or
caused to be maintained, insurance in such amounts and covering such risks as is
reasonable and customary for the business for which it is engaged.
 
(r)          Compliance with Laws.  The Company and each of its Subsidiaries
shall maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and the
Company and each of its Subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to have a Material Adverse
Effect.
 
 
17

--------------------------------------------------------------------------------

 
 
(s)         Investment Company Act.  The Company will conduct its affairs in
such a manner so as to reasonably ensure that neither it nor the Subsidiaries
will be or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.
 
(t)          Securities Act and Exchange Act.  The Company will use its best
efforts to comply with all requirements imposed upon it by the Securities Act
and the Exchange Act as from time to time in force, so far as necessary to
permit the continuance of sales of, or dealings in, the Placement Shares as
contemplated by the provisions hereof and the Prospectus.
 
(u)         No Offer to Sell.  Other than a free writing prospectus (as defined
in Rule 405 under the Act) approved in advance by the Company and Wainwright in
its capacity as principal or agent hereunder, neither Wainwright nor the Company
(including its agents and representatives, other than Wainwright in its capacity
as such) will make, use, prepare, authorize, approve or refer to any written
communication (as defined in Rule 405 under the Act), required to be filed with
the Commission, that constitutes an offer to sell or solicitation of an offer to
buy Common Stock hereunder
 
(v)         Sarbanes-Oxley Act.  The Company and the Subsidiaries will use their
best efforts to comply with all effective applicable provisions of the
Sarbanes-Oxley Act.
 
(w)         Authorization and Issuance.   Prior to each Settlement Date, the
Company’s board of directors (or a duly authorized committee of the Company’s
board of directors) shall authorize the issuance and sale of the Placement
Shares to be sold on such Settlement Date, in such number and at such price per
Placement Share as shall be set forth in the applicable Confirmation of Sale
(but in no event less than the par value of such Placement Shares).
 
8.             Conditions to Wainwright’s Obligations. The obligations of
Wainwright hereunder with respect to a Placement will be subject to the
continuing accuracy and completeness in all material respects of the
representations and warranties made by the Company herein, to the due
performance by the Company of its obligations hereunder, to the completion by
Wainwright of a due diligence review satisfactory to Wainwright in its
reasonable judgment, and to the continuing satisfaction (or waiver by Wainwright
in its sole discretion) of the following additional conditions:
 
(a)         Registration Statement Effective.  The Registration Statement shall
be effective and shall be available for (i) all sales of Placement Shares issued
pursuant to all prior Placement Notices and (ii) the sale of all Placement
Shares contemplated to be issued by any Placement Notice.
 
 
18

--------------------------------------------------------------------------------

 
 
(b)         No Material Notices.  None of the following events shall have
occurred and be continuing:  (i) receipt by the Company or any of its
Subsidiaries of any request for additional information from the Commission or
any other federal or state governmental authority during the period of
effectiveness of the Registration Statement, the response to which would require
any post-effective amendments or supplements to the Registration Statement or
the Prospectus; (ii) the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Placement Shares for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose; (iv) the occurrence of any event that makes
any material statement made in the Registration Statement or the Prospectus or
any material document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in the Registration Statement, related Prospectus or such documents so
that, in the case of the Registration Statement, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading and, that in the case of the Prospectus, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
 
(c)         No Misstatement or Material Omission.  Wainwright shall not have
advised the Company that the Registration Statement or Prospectus, or any
amendment or supplement thereto, contains an untrue statement of fact that in
Wainwright’s reasonable opinion is material, or omits to state a fact that in
Wainwright’s opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.
 
(d)        Material Changes.  Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any material adverse change, on a consolidated basis, in the
authorized capital stock of the Company or any Material Adverse Change or any
development that could reasonably be expected to result in a Material Adverse
Change, or any downgrading in or withdrawal of the rating assigned to any of the
Company’s securities (other than asset backed securities) by any rating
organization or a public announcement by any rating organization that it has
under surveillance or review its rating of any of the Company’s securities
(other than asset backed securities), the effect of which, in the case of any
such action by a rating organization described above, in the reasonable judgment
of Wainwright (without relieving the Company of any obligation or liability it
may otherwise have), is so material as to make it impracticable or inadvisable
to proceed with the offering of the Placement Shares on the terms and in the
manner contemplated in the Prospectus.
 
(e)         Company Counsel Legal Opinion.  Wainwright shall have received the
opinions of Company Counsel required to be delivered pursuant Section 7(n) on or
before the date on which such delivery of such opinion is required pursuant to
Section 7(n).
 
(f)          Wainwright Counsel Legal Opinion.  Wainwright shall have received
from Ellenoff Grossman & Schole LLP, counsel for Wainwright, such opinion or
opinions, on or before the date on which the delivery of the Company Counsel
legal opinion is required pursuant to Section 7(n), with respect to such matters
as Wainwright may reasonably require, and the Company shall have furnished to
such counsel such documents as they request for enabling them to pass upon such
matters.
 
(g)         Comfort Letter.  Wainwright shall have received the Comfort Letter
required to be delivered pursuant Section 7(o) on or before the date on which
such delivery of such opinion is required pursuant to Section 7(o).
 
 
19

--------------------------------------------------------------------------------

 
 
(h)         Representation Certificate.  Wainwright shall have received the
certificate required to be delivered pursuant to Section 7(m) on or before the
date on which delivery of such certificate is required pursuant to Section 7(m).
 
(i)          No Suspension.  Trading in the Common Stock shall not have been
suspended on Nasdaq.
 
(j)          Other Materials.  On each date on which the Company is required to
deliver a certificate pursuant to Section 7(m), the Company shall have furnished
to Wainwright such appropriate further information, certificates and documents
as Wainwright may have reasonably requested. All such opinions, certificates,
letters and other documents shall have been in compliance with the provisions
hereof. The Company will furnish Wainwright with such conformed copies of such
opinions, certificates, letters and other documents as Wainwright shall have
reasonably requested.
 
(k)         Securities Act Filings Made.  All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.
 
(l)          Approval for Listing.  The Placement Shares shall either have been
(i) approved for listing on Nasdaq, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on Nasdaq at, or prior to, the issuance of any Placement Notice.
 
(m)        No Termination Event.  There shall not have occurred any event that
would permit Wainwright to terminate this Agreement pursuant to Section 11(a).
 
9.             Indemnification and Contribution.
 
(a)        Company Indemnification.  The Company agrees to indemnify and hold
harmless Wainwright, the directors, officers, partners, members, employees and
agents of Wainwright and each person, if any, who (i) controls Wainwright within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, or (ii) is controlled by or is under common control with Wainwright (a
“Wainwright Affiliate”) from and against any and all losses, claims,
liabilities, expenses and damages (including, but not limited to, any and all
reasonable investigative, legal and other expenses incurred in connection with,
and any and all amounts paid in settlement (in accordance with Section 9(c)) of,
any action, suit or proceeding between any of the indemnified parties and any
indemnifying parties or between any indemnified party and any third party, or
otherwise, or any claim asserted), as and when incurred, to which Wainwright, or
any such person, may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, liabilities, expenses or damages
arise out of or are based, directly or indirectly, on (x) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement or the Prospectus or any amendment or supplement to the Registration
Statement or the Prospectus or in any free writing prospectus, or (y) the
omission or alleged omission to state in any such document a material fact
required to be stated in it or necessary to make the statements in it (with
respect to the Prospectus or any free writing prospectus, in light of the
circumstances in which such statements were made), not misleading, or (z) any
breach by the Company of its obligations under Section 7(w) hereof; provided,
however, that this indemnity agreement shall not apply to the extent that such
loss, claim, liability, expense or damage arises from the sale of the Placement
Shares pursuant to this Agreement and is caused directly or indirectly by (i) an
untrue statement or omission made in reliance upon and in conformity with
written information relating to Wainwright and furnished to the Company by
Wainwright expressly for inclusion in any document as described in clause (x) of
this Section 9(a) or (ii) the failure by Wainwright to deliver a true and
complete Confirmation of Sale as provided in Section 3 of this Agreement. This
indemnity agreement will be in addition to any liability that the Company might
otherwise have.
 
 
20

--------------------------------------------------------------------------------

 
 
(b)         Wainwright Indemnification. Wainwright agrees to indemnify and hold
harmless the Company and its directors and each officer of the Company that
signed the Registration Statement, and each person, if any, who (i) controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act or (ii) is controlled by or is under common control with the
Company (a “Company Affiliate”) against any and all loss, liability, claim,
damage and expense described in the indemnity contained in Section 9(a), as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto) or the Prospectus (or any amendment or supplement thereto)
in reliance upon and in conformity with written information relating to
Wainwright and furnished to the Company by Wainwright expressly for inclusion in
any document as described in clause (x) of Section 9(a).
 
(c)         Procedure.  Any party that proposes to assert the right to be
indemnified under this Section 9 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 9, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 9 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 9 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly as they are incurred. An indemnifying party will
not, in any event, be liable for any settlement of any action or claim effected
without its written consent.  No indemnifying party shall, without the prior
written consent of each indemnified party, settle or compromise or consent to
the entry of any judgment in any pending or threatened claim, action or
proceeding relating to the matters contemplated by this Section 9 (whether or
not any indemnified party is a party thereto), unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising or that may arise out of such claim, action or
proceeding.
 
 
21

--------------------------------------------------------------------------------

 
 
(d)        Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 9 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company or
Wainwright, the Company and Wainwright will contribute to the total losses,
claims, liabilities, expenses and damages (including any investigative, legal
and other expenses reasonably incurred in connection with, and any amount paid
in settlement of, any action, suit or proceeding or any claim asserted, but
after deducting any contribution received by the Company from persons other than
Wainwright, such as persons who control the Company within the meaning of the
Securities Act, officers of the Company who signed the Registration Statement
and directors of the Company, who also may be liable for contribution) to which
the Company and Wainwright may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company on the one
hand and Wainwright on the other. The relative benefits received by the Company
on the one hand and Wainwright on the other hand shall be deemed to be in the
same proportion as the total Net Proceeds from the sale of the Placement Shares
(before deducting expenses) received by the Company bear to the total
compensation received by Wainwright from the sale of Placement Shares on behalf
of the Company.  If, but only if, the allocation provided by the foregoing
sentence is not permitted by applicable law, the allocation of contribution
shall be made in such proportion as is appropriate to reflect not only the
relative benefits referred to in the foregoing sentence but also the relative
fault of the Company, on the one hand, and Wainwright, on the other, with
respect to the statements or omission that resulted in such loss, claim,
liability, expense or damage, or action in respect thereof, as well as any other
relevant equitable considerations with respect to such offering. Such relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or Wainwright, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and Wainwright agree that it would not be just and equitable if
contributions pursuant to this Section 9(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 9(d)
shall be deemed to include, for the purpose of this Section 9(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 9(c) hereof.  Notwithstanding the foregoing provisions of this
Section 9(d), Wainwright shall not be required to contribute any amount in
excess of the commissions received by it under this Agreement and no person
found guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) will be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. For purposes of this
Section 9(d), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of Wainwright, will have the same rights to contribution as that
party, and each officer of the Company who signed the Registration Statement
will have the same rights to contribution as the Company, subject in each case
to the provisions hereof. Any party entitled to contribution, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim for contribution may be made under this Section 9(d), will notify
any such party or parties from whom contribution may be sought, but the omission
to so notify will not relieve that party or parties from whom contribution may
be sought from any other obligation it or they may have under this Section 9(d)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 9(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 9(c) hereof.
 
 
22

--------------------------------------------------------------------------------

 
 
10.          Representations and Agreements to Survive Delivery.  The indemnity
and contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Wainwright, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.
 
11.          Termination.
 
(a)        Wainwright shall have the right by giving notice as hereinafter
specified at any time to terminate this Agreement if (i) any Material Adverse
Change, or any development that could reasonably be expected to result in a
Material Adverse Change has occurred that, in the reasonable judgment of
Wainwright, may materially impair the ability of Wainwright to sell the
Placement Shares hereunder, (ii) the Company shall have failed, refused or been
unable to perform any agreement on its part to be performed hereunder; provided,
however, in the case of any failure of the Company to deliver (or cause another
person to deliver) any certification, opinion, or letter required under Sections
7(m), 7(n), or 7(o), Wainwright’s right to terminate shall not arise unless such
failure to deliver (or cause to be delivered) continues for more than thirty
(30) days from the date such delivery was required; or (iii) any other condition
of Wainwright’s obligations hereunder is not fulfilled, or (iv), any suspension
or limitation of trading in the Placement Shares or in securities generally on
Nasdaq shall have occurred.  Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(g)
(Expenses), Section 9 (Indemnification and Contribution), Section 10
(Representations and Agreements to Survive Delivery), Section 16 (Applicable
Law; Consent to Jurisdiction) and Section 17 (Waiver of Jury Trial) hereof shall
remain in full force and effect notwithstanding such termination. If Wainwright
elects to terminate this Agreement as provided in this Section 11(a), Wainwright
shall provide the required notice as specified in Section 12 (Notices).
 
(b)        The Company shall have the right, by giving prior notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.  Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.
 
 
23

--------------------------------------------------------------------------------

 
  
(c)        Wainwright shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.  Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.
 
(d)        Unless earlier terminated pursuant to this Section 11, this Agreement
shall automatically terminate upon the issuance and sale of all of the Placement
Shares through Wainwright on the terms and subject to the conditions set forth
herein; provided that the provisions of Section 7(g), Section 9, Section 10,
Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.
 
(e)        This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 7(g),
Section 9, Section 10, Section 16 and Section 17 shall remain in full force and
effect.
 
(f)         Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by Wainwright or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.
 
12.          Notices.  All notices or other communications required or permitted
to be given by any party to any other party pursuant to the terms of this
Agreement shall be in writing, unless otherwise specified in this Agreement, and
if sent to Wainwright, shall be delivered to Wainwright at 430 Park Avenue, New
York, New York 10022, Attention: Chief Executive Officer, e-mail: atm@hcwco.com;
or if sent to the Company, shall be delivered Paul F. Truex, President and Chief
Executive Officer, Anthera Pharmaceuticals, Inc., 25801 Industrial Boulevard,
Suite B, Hayward, CA 94545, fax no. 510-856-5597.  Each party to this Agreement
may change such address for notices by sending to the parties to this Agreement
written notice of a new address for such purpose.  Each such notice or other
communication shall be deemed given (i) when delivered personally or by
verifiable facsimile or e-mail transmission (with an original to follow) on or
before 4:30 p.m., New York City time, on a Business Day (as defined below), or,
if such day is not a Business Day on the next succeeding Business Day, (ii) on
the next Business Day after timely delivery to a nationally-recognized overnight
courier and (iii) on the Business Day actually received if deposited in the U.S.
mail (certified or registered mail, return receipt requested, postage prepaid).
For purposes of this Agreement, “Business Day” shall mean any day on which the
NYSE and commercial banks in the City of New York are open for business.
 
13.          Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the Company and Wainwright and their respective
successors and the affiliates, controlling persons, officers and directors
referred to in Section 9 hereof. References to any of the parties contained in
this Agreement shall be deemed to include the successors and permitted assigns
of such party. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party; provided,
however, that Wainwright may assign its rights and obligations hereunder to an
affiliate of Wainwright without obtaining the Company’s consent.
 
 
24

--------------------------------------------------------------------------------

 
 
14.           Adjustments for Share Splits.  The parties acknowledge and agree
that all share-related numbers contained in this Agreement shall be adjusted to
take into account any share split, share dividend or similar event effected with
respect to the Common Stock.
 
15.           Entire Agreement; Amendment; Severability.  This Agreement
(including all schedules and exhibits attached hereto and Placement Notices
issued pursuant hereto) constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. Neither
this Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and Wainwright.  In the event that any one or
more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable as written by a court of
competent jurisdiction, then such provision shall be given full force and effect
to the fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.
 
16.           Applicable Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.
 
17.            Waiver of Jury Trial.  The Company and Wainwright each hereby
irrevocably waives any right it may have to a trial by jury in respect of any
claim based upon or arising out of this Agreement or any transaction
contemplated hereby.
 
18.            Absence of Fiduciary Relationship.  The Company acknowledges and
agrees that:
 
(a)            Wainwright has been retained solely to act as sales agent in
connection with the sale of the Common Stock and that no fiduciary, advisory or
agency relationship between the Company and Wainwright has been created in
respect of any of the transactions contemplated by this Agreement, irrespective
of whether Wainwright has advised or is advising the Company on other matters;
  
(b)            the Company is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated by this Agreement;
 
(c)            the Company has been advised that Wainwright and its affiliates
are engaged in a broad range of transactions which may involve interests that
differ from those of the Company and that Wainwright has no obligation to
disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and
 
 
25

--------------------------------------------------------------------------------

 
 
(d)           the Company waives, to the fullest extent permitted by law, any
claims it may have against Wainwright, for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that Wainwright shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary claim
or to any person asserting a fiduciary duty claim on behalf of or in right of
the Company, including stockholders, partners, employees or creditors of the
Company.
 
19.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.
 
20.          Definitions. As used in this Agreement, the following term has the
meaning set forth below:
 
(a)           “Applicable Time” means the date of this Agreement, each
Representation Date, the date on which a Placement Notice is given, and any date
on which Placement Shares are sold hereunder.
 
[Remainder of Page Intentionally Blank]
 
 
26

--------------------------------------------------------------------------------

 
 
If the foregoing correctly sets forth the understanding between the Company and
Wainwright, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Wainwright.
 

 
Very truly yours,
     
H.C. WAINWRIGHT & CO., LLC
         
By:
/s/ Mark Viklund
 
Name:
 Mark Viklund
 
Title:
 Chief Executive Officer
         
ACCEPTED as of the date
 
first-above written:
     
ANTHERA PHARMACEUTICALS, INC.
         
By:
/s/ May Liu
 
Name:
May Liu
 
Title:
Senior Vice President, Finance and Administration



 
27

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
FORM OF PLACEMENT NOTICE
 
From:
[
]
Cc:
[
]
To:
[
]
Subject:
Wainwright at the Market Offering—Placement Notice

 
Gentlemen:
 
Pursuant to the terms and subject to the conditions contained in the Wainwright
at the Market Offering Sales Agreement between Anthera Pharmaceuticals, Inc.
(the “Company”), and H.C. Wainwright & Co., LLC (“Wainwright”) dated April 21,
2016 (the “Agreement”), I hereby request on behalf of the Company that
Wainwright sell up to [ ] shares of the Company’s common stock, par value $0.001
per share, at a minimum market price of $               per share.  Sales should
begin on the date of this Notice and shall continue until [DATE] [all shares are
sold].
 
 
28

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
 
The Company
 
May Liu
Principal Accounting Officer and Senior Vice President, Finance & Administration
   
Paul F. Truex
President and Chief Executive Officer

 
Wainwright
 
 
 
atm@hcwco.com
jcappuccio@hcwco.com
 
 
29

--------------------------------------------------------------------------------

 
 
SCHEDULE 3
 
Compensation
 
Wainwright shall be paid compensation equal to 3% of the gross proceeds from the
sales of Common Stock pursuant to the terms of this Agreement.
 
 
30

--------------------------------------------------------------------------------

 
 
Exhibit 7(m)
 
OFFICER CERTIFICATE
 
The undersigned, the duly qualified and elected
                                              , of Anthera Pharmaceuticals, Inc.
(“Company”), a Delaware corporation, does hereby certify in such capacity as an
officer of the Company (and not in his or her individual capacity) and on behalf
of the Company, pursuant to Section 7(m) of the Sales Agreement dated  April 21,
2016 (the “Sales Agreement”) between the Company and H.C. Wainwright & Co., LLC,
that to the best of the knowledge of the undersigned.
 
(i)            The representations and warranties of the Company in Section 6 of
the Sales Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Change, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and (B)
to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and
 
(ii)           The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Sales
Agreement at or prior to the date hereof.
 
 

   
ANTHERA PHARMACEUTICALS, INC.
         
By:
       
Name:
     
Title:
             
Date:
               

 
 
31

--------------------------------------------------------------------------------